DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 8, 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Russo (US 2018/0085651).

Russo teaches regarding claim:

1. A computing system for runaway mitigation, comprising: memory and a processor, the memory including instructions which, when executed by the processor, cause the processor to: determine a runaway condition of a motor of a treadmill [computer for emergency braking – see [0016] and [0042]); and apply an active runaway mitigation mechanism to reduce a load on the motor and mitigate the runaway condition (generically described in [0025]).

2. The computing system of claim 1, wherein, when the instructions cause the processor to apply the active runaway mitigation mechanism, the instructions cause the processor to apply a magnetic braking force to a drive shaft of the motor (magnetic braking of the motor, and inherently the shaft thereof, per [0026]).

4. The computing system of claim 1, wherein, when the instructions cause the processor to apply the active runaway mitigation mechanism, the instructions cause the processor to apply a compression brake to a drive shaft of the motor (friction embodiment of Russo claim 13 would at least indirectly apply a compression braking force to the motor drive shaft).

8. The computing system of claim 1, wherein, when the instructions cause the processor to determine a runaway condition, the instructions cause the processor to determine if electricity is being generated by the motor (e.g. when the processor determines the safety key has been activated – see [0038]).

10. The computing system of claim 1, wherein, when the instructions cause the processor to determine a runaway condition, the instructions cause the processor to determine the runaway condition exists if an incline of an exercise deck is above an incline threshold (see incline thresholds according to the broadest reasonable interpretation in Russo claims 8-11; [0009], [0016] – The Russo device activates in a high incline scenario)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russ0.

Russ teaches regarding claim: 5. The computing system of claim 4, wherein, when the instructions cause the processor to apply the compression brake to the drive shaft of the motor (in the friction scenario as discussed above), but does not specifically teach the above further wherein the instructions cause the processor to move a first pad and a second pad to opposing sides of the drive shaft to resist rotation of the drive shaft The Office Takes Official Notice that using first and second brake pads on each side of a drive shaft is old and well known in the art. Including such a braking system with the prior art invention would provide the advantage of a uniform frictional braking force. Therefore, the addition of such a braking system to the prior art invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Allowable Subject Matter
Claims 11-20 allowed.
Claim 3, 6-7, and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784